            Case 2:20-cv-00057-JCC-JRC Document 43 Filed 12/14/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      FLOORING ASSOCIATES, INC.,
                                                               CASE NO. 2:20-cv-00057-JCC-JRC
11                              Plaintiff,
                                                               ORDER GRANTING STIPULATED
12              v.                                             MOTION FOR EXTENSION OF
                                                               PRETRIAL DEADLINES
13      DESIGN MANUFACTURING
        INTERNATIONAL, LLC., et al.,
14
                                Defendants.
15

16          This matter is before the Court on the parties’ stipulated request for an extension of

17   existing deadlines. The parties submitted their request by email to the undersigned’s chambers,

18   which is permitted by the Court’s scheduling order. See Dkt. 9, at 1.

19          The parties jointly request an extension to pretrial deadlines, with the trial date set for

20   March 15, 2021, to be continued based on the recent illness and hospitalization of plaintiff’s

21   counsel. The Court finds good cause and grants the request for an extension.

22          The current trial date for this matter is stricken, and a new trial date is set as follows: a

23   five-day jury trial of this matter shall commence May 17, 2021, at 10:00 a.m. in Courtroom

24

     ORDER GRANTING STIPULATED MOTION FOR
     EXTENSION OF PRETRIAL DEADLINES - 1
            Case 2:20-cv-00057-JCC-JRC Document 43 Filed 12/14/20 Page 2 of 2




 1   16206 before U.S. District Court Judge John C. Coughenour. The following deadlines are also

 2   amended:

 3                         EVENT                           PRIOR DATE                NEW DATE
       Parties shall provide answers and responses to    November 15, 2020       January 8, 2021
 4     outstanding discovery
       Plaintiff shall show cause why this matter        December 15, 2021       January 15, 2021
 5
       should not be dismissed without prejudice for
 6     failure to prosecute
       Dispositive motions filing deadline               December 30, 2020       February 4, 2021
 7     Settlement Conference LCR 39.1(c)(2)              December 30, 2020       March 30, 2021
       All motions in limine to be filed and noted no    February 11, 2021       April 16, 2021
 8
       later than the second Friday after filing
 9
       Motions in limine raised in trial briefs will not
10     be considered.
       Agreed LCR 16.1 Pretrial Order due                February 11, 2021       April 16, 2021
11     Pretrial Conference                               To be set if needed     To be set if needed
12     Trial briefs, proposed voir dire, jury March 15, 2021                     May 14, 2021
       instructions and exhibits by
13

14          If the trial dates assigned to this matter create an irreconcilable conflict, counsel must notify

15   Deputy Clerk Kelly Miller at Kelly_miller@wawd.uscourts.gov, within 10 days of the date of this

16   Order and must set forth the exact nature of the conflict. A failure to do so will be deemed a waiver.

17   The parties shall otherwise refer to the Court’s prior scheduling order (Dkt. 15).

18          Dated this 14th day of December, 2020.

19

20
                                                            A
                                                            J. Richard Creatura
                                                            United States Magistrate Judge
21

22

23

24

     ORDER GRANTING STIPULATED MOTION FOR
     EXTENSION OF PRETRIAL DEADLINES - 2
